DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/3/2022. As directed by the amendment: claims 8-11 have been amended, claims 1-7 have been cancelled and new claims 13-16 have been added.  Thus, claims 8-16 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 10470974 B2) in view of Tornqvist (US 10398834 B2). 

Regarding Claim 8, Saunders discloses a connector system for a medical device, and teaches a vial adapter 10 ('system for the closed transfer of fluids', fig.1, col.7, ll.50-67 and col.8, ll.1-9) comprising: 
a vial adapter body (NOTE: physical structure of the vial adapter) comprising a vent passageway 180 ('pressure equalization channel', fig.28, col.15, ll.48-56); 
a pressure equalization device 156 ('pressure equalization system', fig.26, col.14, ll.21-26) in fluid communication with the vent passageway 180;
a cannula 38 ('cannula', figs.2, 4, col.10, ll.40-56) for a vial adapter 10 ('system for the closed transfer of fluids', fig.1, col.7, ll.50-67 and col.8, ll.1-9) comprising a pressure equalization device 156 ('pressure equalization system', fig.26, col.14, ll.21-26), the cannula 38 comprising:
a cannula 38 ('cannula', figs.2, 4, col.10, ll.40-56) comprising a cannula body (NOTE: physical structure of the cannula) having a first end 100 ('proximal end', fig.2, col.10, ll.40-56), a second end 102 ('distal end', fig.2, col.10, ll.40-56) positioned opposite the first end 100, and 
a sidewall (NOTE: wall of cannula) extending between the first end 100 and the second end 102, the cannula body (NOTE: physical structure of the cannula) defining a central passageway 104 ('lumen', fig.4, col.10, ll.40-56) extending from the first end 100 to the second end 102 of the cannula body (NOTE: physical structure of the cannula), and 
the second end 102 of the cannula body (NOTE: physical structure of the cannula) is closed (NOTE: second end 102 is closed because it does not have openings like 100; additionally, the specification states that “distal end 102 of cannula 38 defines a sharp point” and figs. 2,4 also clearly illustrate this teaching, therefore end 102 is closed (either inherently from figs. 2,4 or obviously from the specification), beveled (see fig.4), and comprises a piercing tip (see fig.4) configured to pierce a stopper 98 ('pierceable seal membranes', fig.4, col.10, ll.10-39) of a vial ("vial chamber", col.10, ll.10-39).
Saunders fails to teach said cannula body defining an opening, the opening in fluid communication with the central passageway. 
Saunders and Tornqvist are commensurate because they both disclose cannulas with vial adapters. Tornqvist specifically discloses a device for transferring a fluid to and/or from a fluid container having a sealing member, and teaches an opening 20 ('opening', fig.5, col.4, ll.1-18; NOTE: the area in which the openings are located are on a 'piercing member 16' (col.4, ll.1-18) and fluidly communicate with a source of fluid; this is commensurate with the current invention and the location of the cannula recited therein) extending through the sidewall, the opening 20 in fluid communication with the central passageway.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saunders such that said cannula body would define an opening, the opening in fluid communication with the central passageway as taught by Tornqvist, for the purpose of providing suitable elongated opening for allowing a liquid drug/solvent to flow into the fluid container more quickly than if using a conventional device and such that mixing is improved due to the increased and more distributed inlet area and the increased turbulence caused thereby (col.2, ll.32-42). 

Regarding Claims 13-16, Saunders fails to teach that the opening comprises a plurality of circular openings, which are arranged in a pattern comprised of columns and rows. Tornqvist teaches that the opening 20 ('opening', fig.5, col.4, ll.1-18) comprises a plurality of circular openings ("plurality of openings", col.5, ll.62-67 and col.6, ll.1-8; fig.5), which are arranged in a pattern (see fig.5; NOTE: single line of repeating dots) comprised of columns and rows (NOTE: one column of openings and rows with one opening per row).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saunders such that the opening comprises a plurality of circular openings, which are arranged in a pattern comprised of columns and rows as taught by Tornqvist, for the purpose of providing suitable plurality of openings for allowing a liquid drug/solvent to flow into the fluid container more quickly than if using a conventional device and such that mixing is improved due to the increased and more distributed inlet area and the increased turbulence caused thereby (col.2, ll.32-42).

Regarding Claims 9 and 10, Saunders teaches a syringe connection 36 ('needle hub', fig.3, col.8, ll.46-50) at a first end of the vial adapter body (NOTE: physical structure of the vial adapter; see fig.1), the syringe connection 36 configured to be secured to a syringe adapter 22 (‘syringe adapter’, figs.2, 4; col. 8, lines 10-37);
and a vial connection 66 ('vial access device receiving area', fig.4, col.9, ll.9-11) at a second end of the body (NOTE: physical structure of the vial adapter), the vial connection 66 configured to be secured to a vial ("vial chamber", col.10, ll.10-39).

Regarding Claims 11 and 12, Saunders teaches that the vial adapter body (NOTE: physical structure of the vial adapter) defines a fluid passageway (NOTE: fluid passageway extending from 36 to 26; see fig.4), and that a membrane 158 (‘pierceable seal membrane’, fig.32, col.14, ll.1-20) covers an end of the fluid passageway (NOTE: fluid passageway extending from 36 to 26; see fig.4).

Response to Arguments

On page 5 of the Applicant’s remarks, the Applicant argues that for claim 8, the syringe adapter of Sanders is not a vial adapter and the cannula of the syringe adapter of Sanders is not a cannula of a vial adapter. 
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 8 under 35 U.S.C 103 as discussed above that In response to applicant's argument that the syringe adapter of Sanders is not a vial adapter and the cannula of the syringe adapter of Sanders is not a cannula of a vial adapter, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The cannula and adapter of Sanders are both capable of performing the functions cited in the claims, regardless of whether they are intended for a syringe or a vial. 

On page 5 of the Applicant’s remarks, the Applicant argues that for claim 8, the spike member of Sanders fails to disclose a second end that is closed.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 8 under 35 U.S.C 103 as discussed above that the second end 102 of the cannula body (NOTE: physical structure of the cannula) is closed (NOTE: second end 102 is closed because it does not have openings like 100; additionally, the specification states that “distal end 102 of cannula 38 defines a sharp point” and figs. 2,4 also clearly illustrate this teaching, therefore end 102 is closed (either inherently from figs. 2,4 or obviously from the specification). 

On page 5 of the Applicant’s remarks, the Applicant argues that for claim 8, Tornqvist fails to disclose the openings and a central passageway of the piercing member are in fluid communication with a vent passageway and pressure equalization device of a vial adapter.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 8 under 35 U.S.C 103 as discussed above that Saunders teaches a pressure equalization device 156 ('pressure equalization system', fig.26, col.14, ll.21-26) in fluid communication with the vent passageway 180. Tornqvist teaches an opening 20 ('opening', fig.5, col.4, ll.1-18; NOTE: the area in which the openings are located are on a 'piercing member 16' (col.4, ll.1-18) and fluidly communicate with a source of fluid; this is commensurate with the current invention and the location of the cannula recited therein) extending through the sidewall, the opening 20 in fluid communication with the central passageway.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saunders such that said cannula body would define an opening, the opening in fluid communication with the central passageway as taught by Tornqvist, for the purpose of providing suitable elongated opening for allowing a liquid drug/solvent to flow into the fluid container more quickly than if using a conventional device and such that mixing is improved due to the increased and more distributed inlet area and the increased turbulence caused thereby (col.2, ll.32-42). 

Applicant’s arguments with respect to claim 8 have been considered but are moot in view of the new grounds of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781